STATE OF MICHIGAN

                             COURT OF APPEALS



CHANCE LOWERY,                                                       UNPUBLISHED
                                                                     April 2, 2015
               Plaintiff-Appellant,

v                                                                    No. 319199
                                                                     Calhoun Circuit Court
ENBRIDGE ENERGY LIMITED                                              LC No. 2011-003414-NO
PARTNERSHIP and ENBRIDGE ENERGY
PARTNERS, L.P.,

               Defendants-Appellees.


Before: JANSEN, P.J., and METER and BECKERING, JJ.

JANSEN, P.J. (dissenting).

        I respectfully dissent. Plaintiff alleges that he experienced severe headaches and
continuous vomiting after smelling toxic fumes caused by an oil spill in the Kalamazoo River.
He claims that the vomiting caused his short gastric artery to rupture and led to associated
internal bleeding. Following surgery to repair the ruptured artery, plaintiff filed this negligence
action against defendants asserting that they were responsible for the oil spill and, therefore, his
injuries.

        I cannot agree with the majority’s conclusion that expert testimony was not required to
prove causation in this case. Plaintiff’s theory of causation was attenuated. It required both (1)
proof that the fumes from the oil spill caused plaintiff’s vomiting, and (2) proof that plaintiff’s
vomiting caused his resulting vascular injury. In my opinion, whether the fumes released by the
oil spill caused plaintiff’s vomiting, and whether plaintiff’s vomiting in turn caused his
abdominal artery to rupture, are not matters within the common understanding of average jurors.
See Bryant v Oakpointe Villa Nursing Centre, 471 Mich. 411, 429; 684 NW2d 864 (2004).
Because an untrained layperson would not be qualified to intelligently resolve these particular
issues without enlightenment from someone with specialized knowledge of the subject, expert
testimony was necessary. People v Kowalski, 492 Mich. 106, 123; 821 NW2d 14 (2012); see also
Bryant, 471 Mich. at 430.

       Plaintiff’s proffered expert, Jerry Nosanchuk, D.O., was a family-medicine doctor
without experience or training in toxicology or vascular surgery. Nosanchuk testified at his
deposition that his practice was limited to the treatment of routine medical conditions, that he
had no expertise regarding the medical effects of exposure to toxic chemicals and volatile

                                                -1-
organic compounds, and that he had never treated a patient with a ruptured abdominal artery
resulting in internal bleeding. I simply cannot conclude that Nosanchuk was qualified to opine
on the causation of plaintiff’s injury or that his testimony would have assisted the trier of fact in
any way. See MRE 702.

        In essence, the jury would have been required to speculate on the issue of causation. A
plaintiff must present substantial evidence from which the jury may conclude that, more likely
than not, his injury would not have occurred but for the defendant’s conduct; a mere possibility
of causation is not enough. Badalamenti v William Beaumont Hospital-Troy, 237 Mich. App.
278, 285-286; 602 NW2d 854 (1999). Without sufficient expert testimony on the issue of
causation, plaintiff could not establish a genuine issue of material fact concerning whether the
Kalamazoo River oil spill proximately caused his ruptured artery and internal bleeding. Because
the circuit court properly granted summary disposition in favor of defendants, I would affirm.

                                                              /s/ Kathleen Jansen




                                                -2-